Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Applicant’s amendment and remarks filed 04/04/2020, pages 1-2, are persuasive, therefore claims 1-7 are allowed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of a flush toilet and flush water to be supplied with respect to the right-sided or left-sided position of the water supply portion in a right and left direction with respect to the bowl portion, where the flush water is supplied to the water supply portion in a direction toward an opposite side with respect to the right-sided or left-sided position of the water supply portion inclined with respect to a front and back direction and intersected with an inside surface of the water supply portion as recited in the independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754